United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-3751
                                  ___________

Maynor Alonso Valiente-Zapet,           *
                                        *
             Petitioner,                *
                                        * Petition for Review of
       v.                               * an Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                            Submitted: July 19, 2010
                               Filed: July 21, 2010
                                ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Guatemalan citizen Maynor Valiente-Zapet petitions for review of an order of
the Board of Immigration Appeals (BIA) denying his May 2009 motion to reopen and
reconsider a prior decision. After careful review, we conclude that the BIA acted
within its discretion. See Alanwoko v. Mukasey, 538 F.3d 908, 914 (8th Cir. 2008);
Esenwah v. Ashcroft, 378 F.3d 763, 765 (8th Cir. 2004); Raffington v. INS, 340 F.3d
720, 721, 724 (8th Cir. 2003).

      Accordingly, we deny the petition for review.